Citation Nr: 1813245	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-03 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected bilateral hearing loss, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Newark, New Jersey.

In September 2015, the Veteran and his son presented sworn testimony during a videoconference hearing chaired by the undersigned.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, and resolving all doubt in his favor, the Veteran's bilateral hearing loss was manifested by no worse than Level X hearing acuity in the right ear and Level IX in the left ear.

2.  The Veteran's service-connected hearing loss precludes gainful employment.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a 70 percent rating, but not higher, for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.85, DC 6100 (2017).

2.  The criteria for a TDIU rating are met.  38 U.S.C. §§ 1155, 5103, 5107 (2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was Remanded in September 2015 for the purpose of providing the Veteran with a statement of the case (SOC) regarding increase rating and a supplemental statement of the case (SSOC) readjudicating the issues on appeal.  The claims file reflects that an SOC was prepared in August 2016 and two SSOCs were prepared in August and November 2017.  The Board finds that there was substantial compliance with the September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)); Dyment v. West, 13 Vet. App. 141 (1999).

Since the September 2015 Remand, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increase Rating Laws and Regulations

Ratings for service-connected disabilities are determined by the applying the criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating schedule is the primary guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined; the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be viewed in relation to its history with emphasis on the limitation of activity imposed by the disabling condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by puretone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85 (a).  Tests are conducted without hearing aids. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average puretone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86 (b).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

Merits

As this is a claim for increase and not initial rating, the pertinent period of appeal stems from the date of claim, or one year prior to the date of claim.  The Veteran's claim for increase was received by the RO on February 19, 2014. 

Turning to the record, the claims file reflects that the Veteran did not undergo an audiological evaluation from March 2012 until September 2016.  See East Orange VA New Jersey HCS Records.  On September 21, 2016 audiological evaluation puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
85
95
100
LEFT
80
75
80
80
90

The puretone threshold average in the right ear was 87.5, rounded up to 88, and speech discrimination was 36 percent.  The puretone threshold in the left ear was 81.25, rounded down to 81, and speech discrimination was 44.  Maryland CNC testing was confirmed.  Id.  Upon concluding physical examination, VA physician Dr. C. R., Au. D. indicated that the Veteran had bilateral sensorineural hearing loss that was severe to profound in nature with poor word recognition.  Dr. R., also confirmed that the Veteran's hearing loss had progressed relative to his previous examinations in 2007 and 2012.  

On November 2, 2016 VA audiological evaluation puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
80
85
LEFT
65
65
70
75
80

The puretone threshold average in the right ear was 75, and speech discrimination was 44 percent.  The puretone threshold in the left ear was 72.5, rounded up to 73, and speech discrimination was 48.  The Veteran's chief complaint on examination was hearing loss resulting in having to ask others to repeat themselves often.  The examiner noted that his hearing loss impacted ordinary conditions of daily life, including his ability to work.

The remaining clinical evidence of record is negative for any additional audiological evaluation reports during the pertinent period on appeal.  However, throughout the record the Veteran has maintained that he suffers from severe hearing loss resulting in difficulty understanding and communicating with others.  In addition, treatment medical records throughout the appeal contain notations from physicians that the Veteran was hard of hearing and as a result was unable to properly answer questions regarding his general level of health.  See MD Partners Englewood/Leonia Medical Associates and VAMC Records.  

Review of the record establishes that an increase rating is warranted for the entire period on appeal.  Both the September and November 2016 audiological examinations show exceptional patterns of hearing loss bilaterally.  Specifically, the Veteran's puretone thresholds were above 55 at each of the four specified frequencies, therefore the use of 38 C.F.R.. § 4.86 (a) is applicable.  

Applying Table VI to these findings, in September 2016 under table VI the Veteran was shown to have level X hearing in the right ear and level IX hearing in the left ear.  These results are equivalent to the assignment of a 70 percent rating.  See 38 C.F.R § 4.86, Table VII.  Under table VIA the Veteran was shown to have level VIII hearing in the right ear and level VII hearing in the left ear.  These results are equivalent to the assignment of a 40 percent rating.  See 38 C.F.R § 4.86, Table VII.  No alternative combination of these findings yields a higher result than 70 percent on Table VII.  

In November 2016, the Veteran was shown to have level IX hearing in the right ear and level VIII hearing in the left ear.  These results are equivalent to the assignment of a 50 percent rating.  See 38 C.F.R § 4.86, Table VII.  Under table VIA the Veteran was shown to have level VI hearing in the right ear and level VI hearing in the left ear.  These results are equivalent to the assignment of a 30 percent rating.  See 38 C.F.R § 4.86, Table VII.  No alternative combination of these findings yields a higher result than 50 percent on Table VII.  

In affording the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted for the entirety of the period on appeal.  The record contains two contradicting VA evaluations obtained two (2) months apart.  Neither evaluation is any more or less probative than the other.  Both audiological evaluations were prepared by VA audiologist using the same technology.  Neither physician opined that the Veteran's testing results were unreliable.  To the contrary, the September 2016 physician opined that the Veteran's results essentially supported his on-going decrease in hearing ability since 2007.  In sum, the evidence is in equipoise and a 70 percent rating is warranted for the entirety of the period on appeal.  38 C.F.R. § 4.7 (2017).

That said, the record is negative for any audiological findings which reflect that the Veteran's hearing loss is equivalent to a 100 percent rating for any portion of the appeal.  To that end, consideration is given to the functional effects of the Veteran's hearing, which caused him difficulty in understanding spoken words.  Although the Veteran and his son's testimony regarding his symptoms are competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, supra.  The requirements of 38 C.F.R.          § 4.85 sets out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  Such mechanical application does not warrant a 100 percent rating for his hearing loss.

Extraschedular Consideration

In light of the Veteran's specific request, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see generally September 2015 Board Remand.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court of Appeals for Veterans Claims has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

In the instant case, referral is not warranted.  The Veteran's reported difficulty understanding speech and hearing people is explicitly contemplated by the rating schedule.  Thus the rating schedule is not inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017)  (held that the rating criteria for §§ 4.85 and 4.86 contemplate, and thus compensate for, the functional effects of hearing loss, namely difficulty understanding speech and the inability to hear sounds in various contexts).  As the first element of Thun has not been met no further discussion of the remaining elements is required.  Notwithstanding this determination, the Board notes that the Veteran's primary assertion is that extraschedular consideration is warranted as his hearing loss markedly impacts his employability.  Transcript at pgs. 3-4.  As indicated below, the grant of TDIU explicitly considers these assertions and is based upon the level of impairment associated with his hearing disability. 

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU. 38 C.F.R. § 3.341 (a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  The Veteran is now in receipt of a 70 percent rating for his bilateral hearing loss.  Therefore entitlement to TDIU is applicable on a schedular basis.  38 C.F.R. § 4.16 (a).  

From the outset, the Board acknowledges that during the pendency of the appeal the Veteran has provided conflicting evidence with regard to his level of education and his last period of employment.  On initial application for TDIU he reported completing four years of college and becoming unemployable in 1998.  See Veteran's February 2014 Application for Increased Compensation Based on Unemployability.  However, at his personal hearing, he reported completing only high school and becoming unemployable in the 1980s.  

Notwithstanding these conflicting reports, the Board finds the Veteran credible though susceptible to impaired memory due to his well-documented on-going dementia.  See VAMC Treatment Medical Records.  That said, the combined record establishes that the Veteran completed at least some portion of college and has been unemployed for the entire period on appeal.  See December 2007 VA Psychiatric Examination, February 2014 Application for Increased Compensation Based on Unemployability, and Board Hearing Testimony.  Additionally, the record supports previous employment in a variety of fields, including the music industry, commodities trading, telemarking, and highway toll collecting.  Id.

Turning to the evidence, the record is highly suggestive that the Veteran's bilateral hearing impairments would render him unemployable.  Dr. C. L., M. D. opined that "the Veteran's hearing loss is profound and causes him significant disability, disrupting his activities of daily living and causing him to be dependent on others for help."  See October 2012 Correspondence.  Dr. D. F. also opined that the Veteran's hearing loss was in part the cause of his inability to work.  See February 2014 Correspondence.  VA and private physicians have repeatedly indicated that he has profound hearing loss.  See MD Partners Englewood and East Orange VAMC Treatment Records.  His level of impairment is best reflected by physicians indicating that his level of hearing loss is so severe that he is unable to properly respond to questioning even when simply seeking treatment.  See August 2015 MD Partners Englewood Treatment Records.  Finally, although the November 2016 VA examiner did not indicate that the Veteran's hearing loss rendered him unemployable his condition was noted to impact his ability to work.

Beyond this clinical evidence are the reports from the Veteran and his son.  The Veteran has testified to being unable to understand and communicate with others.  His son has also testified that all of his father's previous forms of employment were dependent upon his ability to hear and properly respond to others.  To that end, the Board finds it is reasonable to believe that his symptomatology would preclude reobtaining employment in his previous positions as they realistically would be heavily dependent upon timely and accurate communication.  See Veteran's February 2014 Application for Increased Compensation Based on Unemployability.  Correspondingly, the Board finds it highly unlikely that the Veteran would be able to master a new form of employment when he does not speak sign language and has severe difficulty accurately responding to others even in controlled environments.

In sum, the record supports that the Veteran would likely be unable to realistically obtain or maintain substantially gainful employment.  Thus, entitlement to a TDIU is warranted.




SMC Consideration

Issuance of a TDIU in turn raises the issue of entitlement to special monthly compensation (SMC).  In that regard, the Board has considered the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more. See 38 U.S.C. §1114 (s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

In the instant case, an SMC rating is inapplicable as the Veteran does not have a separate disability rated at 60 percent or more.  The RO also denied entitlement to special monthly compensation benefits on the basis of aid & attendance/housebound status in October 2017.  The record is currently silent as to the Veteran denoting disagreement with this denial; therefore, the Board will not disturb the RO's current decision.  As such, the concerns addressed in Bradley and Buie are not present, and the Board needs not further address whether SMC ratings are warranted during the pendency of the appeal.


ORDER

Entitlement to a 70 percent rating, but no higher, for bilateral hearing loss is granted.

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


